Name: Regulation No 225/67/EEC of the Commission of 28 June 1967 on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 165 30.6.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2919/67 REGULATION No 225/67/EEC OF THE COMMISSION of 28 June 1967 on detailed rules for determining the world market price for oil seeds Whereas the value of oils and oil-cake on the world market must be determined for the purposes of applying Article 2 of Regulation No 115/67/EEC ; whereas, to this end, the most favourable offers and quotations, both for products of Community origin and for imported products delivered at Rotterdam and put into free circulation, must be taken into account ; whereas, if offers and quotations for imported products do not satisfy this delivery condition, provision should be made for the necessary adjustments ; Whereas, pursuant to Article 6 of the above-mentioned Regulation, when the difference reffered to in that Article is being determined, account should be taken inter alia of the price for one or more other seeds ; whereas , to this end, the price of soya beans should be taken into account since this type of seed has a great influence on price formation for other types of seed ; Whereas the adjustment referred to in the above-mentioned Article 6 should not be made unless the difference is not large enough to encourage Community processors to give preference to one type of seed ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats ; Having regard to Council Regulation No 115/67/EEC2 of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point, and in particular Article 7 thereof; Whereas, to allow for normal price fluctuations on the world market, provision should be made for world market prices for colza, rape and sunflower seeds to be determined at least once a week; Whereas, when these prices are being determined, offers and quotations for products which are considered not to be respresentative as regards quantity, quality, presentation or price must be disregarded ; Whereas provision should be made for adjusting the offers and quotations used to offset any differences compared with the presentation or quality for which the world market price must be determined ; Whereas the world market price must be determined for a product delivered at Rotterdam; whereas, if the offers and quotations used do not satisfy this delivery condition , they must be adjusted to take unloading and forwarding costs into account ; whereas, if the offers and quotations used are for a frontier crossing point other than Rotterdam, they must be adjusted to take transport and insurance costs into account ; HAS ADOPTED THIS REGULATION : Article 1 The world market price for colza and rape seed and the world market price for sunflower seed shall be determined at least once a week . Article 2 The following shall be disregarded when world market prices are being determined : 1 OJ No 172, 30.10.1966, p . 3025/66. 2 OJ No 111 , 10.6.1967, p. 2195/67. 166 Official Journal of the European Communitiesx the characteristics of these various seeds. However, the Commission may apply these derived coefficients of equivalence for a period of twenty-one days only. \ Within that period the Annex in question shall be amended in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. (a) offers and quotations which do not relate to shipments to be effected within thirty days following the date on which the world market price is determined ; (b ) offers and quotations which the Commission considers , in the light of general price trends or available information, not to be representative of the actual market trend; ( c ) offers and quotations relating to quantities of less than 500 metric tons ; ' (d ) offers relating to seed of a quality not normally sold on the world market. Article 5 Article 3 Where the provisions of Article 2 of Regulation No 115/67/EEC are applied , the following quantities and costs shall be used : (a) for colza and rape seed, 41 kilogrammes of oil, 53-5 kilogrammes of oil-cake and 1-50 units of account; (b ) for sunflower seed, 38-5 kilogrammes of oil , 43 kilogrammes of oil-cake and 1-70 units of account. Article 6 1 . Where the offers and quotations used relate to : (a) products presented otherwise than in bulk, they shall be adjusted by deducting the additional value resulting from that presentation ; (b ) a quality other than the standard quality for which the target price was fixed, they shall be adjusted on the basis of the coefficients of equivalence shown in the Annex ; (c) products delivered c. and f., they shall be increased by 0-2% ; (d) products delivered c.i.f. to a frontier crossing point other than Rotterdam, they shall be adjusted on the basis of transport and insurance costs ; (e) a product delivered c.i.f. Rotterdam, they shall be increased by 0-20 units of account to take unloading and forwarding costs into account ; ( f ) products delivered f.a.s ., f.o.b . or otherwise, they shall be increased, as appropriate, by loading, transport and insurance costs from the point of shipment or loading to the frontier crossing point. 2. For the purposes of applying the provisions of paragraph 1 , the Commission shall only take account of the loading, transport and insurance costs which to its knowledge are the lowest . 1 . The value of oils and oil-cake shall be determined on the basis of the most favourable offers and quotations for a Community product or an imported product delivered in bulk at Rotterdam. 2 . Where offers and quotations for imported products do not satisfy the conditions set out above the necessary adjustments shall be made in accordance with the detailed rules for seeds, other than that contained in Article 3 ( 1 ) (b ), differences resulting from the nature of the product being taken into account. Offers and quotations for oils shall be increased by customs duties and, where appropriate, by the compensatory amount charged on importation in application of Regulation No 115 /67/EEC. For the purpose of making these adjustments, the Commission shall only take account of the costs which to its knowledge are the lowest . 3 . Where there are no offers or quotations for products of Community origin delivered in bulk at Rotterdam, the most favourable offers and quotations recorded on the other major Community markets shall be taken into consideration . 4. The value of oil shall be determined for a crude product with a free fatty acid content of not more than 2% . The value of oil-cake shall be determined for a product from which the oil has been extracted and, in the case of sunflower oil- cake, for a product with a protein content of more than 37% . Article 4 If qualities of colza and rape seed not listed in the Annex to this Regulation are offered on the world market, the Commission may apply coefficients of equivalence derived from those listed in the Annex, taking into consideration the differences between prices for the qualities of seed in question and prices for the qualities listed in that Annex, together with Official Journal of the European Communities 167 Article 7 Where the provisions of Article 3 of Regulation No 115/67/EEC are applied, those oils or oil-cakes, as the case may be, which appear to have been offered in the largest quantities on the world market during the period under consideration shall be regarded as competing products .  the price for 100 kilogrammes of soya beans determined by applying the criteria set out in Articles 1 , 4 and 5 of Regulation No 115/67/EEC, plus 1-25 units of account;  the price for 17 kilogrammes of soya oil and 79 kilogrammes of soya oil-cake determined in ac ­ cordance with Article 6. 2 . The price adjustment referred to in Article 6 of Regulation No 115/67/EEC may not be made if the difference determined is less than 0-50 units of account. Article 8 Article 9 Member States shall communicate to the Commission all the information necessary for determining the world market price as soon as such information is available . 1 . The following factors shall be taken into consideration for the purpose of determining the difference referred to in Article 6 ( 1 ) of Regulation No 115/67/EEC :  the prices for colza, rape and sunflower seeds determined in accordance with Articles 1 to 5 of Regulation No 115/67/EEC, plus 1-50 units of account for colza and rape seed and 1-70 units of account for sunflower seed ;  the price for the following quantities of oil and oil-cake determined in accordance with Article 6 : ( a ) for colza and rape seed, 41 kilogrammes of oil and 53-5 kilogrammes of oil-cake ; ( b ) for sunflower seed, 38-5 kilogrammes of oil and 43 kilogrammes of oil-cake ; Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1967. For the Commission The President Walter HALLSTEIN 168 Official Journal of the European Communities ANNEX Coefficients of equivalence for the different qualities of colza, rape and sunflower seeds Coefficient of equivalence Amount to be deducted from the price (u.a . per 100 kg) Amount to be added to the price (u.a . per 100 kg) A. Colza and rape seed ¢ Seed from Canada Seed from Sweden 0-23 0-13 Seed from Poland 0-07 Seed from Denmark 0-07 B. Sunflower seed For each percentage point of oil content :  above that of the standard quality 0-20  below that of the standard quality 0-20 For each percentage point of moisture :  above that of the standard quality 0-14  below that of the standard quality 0-07 For each percentage point of impurities :  above that of the standard quality 0-14  below that of the standard quality 0-07